



COURT OF APPEAL FOR ONTARIO

CITATION: Laporte v. Kirchberger, 2016 ONCA 887

DATE: 20161122

DOCKET: C60064

Weiler, Rouleau and Roberts JJ.A.

BETWEEN

Jerry Laporte, Nicola Jane
    Robinson, Nemesis Entertainment
Complex Inc.
, MSI Spergel Inc. (Trustee for Lannie Henderson)

Plaintiffs
(
Appellants
)

and

Gabriel Kirchberger, Darling Court Developments
    Inc. Kirk Pitters, Holly Pitters, Club Nemesis, New Vision Entertainment
Complex, Cathy Oden, G.K. York Management Services Inc.

Defendants (Respondents)

Deborah Corcoran, for the appellants Jerry Laporte,
    Nicola Jane Robinson, Nemesis Entertainment Complex Inc.

Ian Gerald T. Smits, for the respondents Gabriel
    Kirchberger, Darling Court Developments Inc., Cathy Oden and G.K. York
    Management Services Inc.

Kirk Pitters and Holly Pitters, acting in person

Heard: November 9, 2016

On appeal from the judgment of Justice Richard A. Lococo
    of the Superior Court of Justice, dated October 28, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellants conceded that all of their grounds of appeal are
    dependent on the trial judges finding that there was no fourth lease dated
    October 31, 2007 with Nemesis Entertainment as a tenant. The trial judges
    reasons, and in particular paragraphs 40 and 41, set out the basis for rejecting
    the existence of that lease. Those findings are well anchored in the evidence
    led at trial. On the record before us, the trial judge made no palpable and
    overriding error in this regard. Accordingly the appeal is dismissed.

[2]

Costs to the respondents Kirchberger, Darling Court Developments Inc.,
    Cathy Oden and G.K. York Management Services Inc., are fixed in the amount of
    $6,500, inclusive of disbursements and HST. Costs of the appeal to the respondents
    Holly Pitters and Kirk Pitters are fixed in the amount of $1,260.96, also
    inclusive of disbursements and HST.


